Name: Commission Regulation (EC) No 2171/95 of 13 September 1995 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 on raw tobacco as regards the setting of certain deadlines and certain minimum quality requirements for tobacco eligible for the premium
 Type: Regulation
 Subject Matter: production;  plant product;  consumption;  agricultural structures and production;  European Union law;  civil law
 Date Published: nan

 No L 218/6 riNl Official Journal of the European Communities 14. 9 . 95 COMMISSION REGULATION (EC) No 2171/95 of 13 September 1995 amending Regulations (EEC) No 3478/92 and (EC) No 1066/95 on raw tobacco as regards the setting of certain deadlines and certain minimum quality requirements for tobacco eligible for the premium HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3478/92 is hereby amended as follows : 1 . Article 3 is amended as follows : (i) The last subparagraph of paragraph 1 is replaced by the following text : 'For the 1995 harvest, Member States may allow contracts which were concluded by 30 June 1995, or before 20 September 1995 in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Commission Regulation (EC) No 1066/95 f), to benefit from the premium. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ( ! ), as last amended by Regulation (EC) No 71 1 /95 (2), and in particular Articles 7 and 11 thereof, Whereas certain Member States have encountered admi ­ nistrative difficulties in implementing Commission Regu ­ lation (EC) No 1066/95 of 12 May 1995 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the raw tobacco quota system for the 1995, 1996 and 1997 harvests (3), and in particular in complying with the deadline laid down for the second distribution of quota certificates for unused production ; whereas, therefore, for the 1995 harvest Member States should be allowed to postpone the final deadline laid down for that operation ; Whereas Commission Regulation (EEC) No 3478/92 of 1 December 1992 laying down detailed rules for the appli ­ cation of the premium system for raw tobacco (4), as last amended by Regulation (EC) No 1067/95 0, should therefore also be amended, giving Member States the right to postpone, for the 1995 harvest, the deadlines laid down for concluding and registering cultivation contracts follo ­ wing the second distribution of quota certificates for unused production ; whereas the same right should be granted for the submitting and registering of cultivation contracts ; Whereas the second subparagraph of Article 8 (1 ) of Regulation (EEC) No 3478/92 provides for a maximum of 4 % moisture for the purposes of the adjustment of the weight of leaf tobacco ; whereas this maximum limit is higher than the limit set in Annex II of the same Regula ­ tion which lays down the minimum quality requirements for leaf tobacco for the purposes of eligibility for this Community premium ; whereas, in the interests of coherence, the text of (m) of that Annex should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, 0 OJ No L 108 , 13 . 5. 1995, p. 5: (ii) The last subparagraph of paragraph 2 is replaced by the following : 'For the 1995 harvest, Member States may allow contracts which were concluded by 7 July 1995, or before 30 September 1995 in the case of contracts concluded as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EC) No 1066/95, to benefit from the premium.' 2. Article 5a is amended as follows : (i) The last subparagraph of paragraph 1 is replaced by the following text : 'For the 1995 harvest, Member States may allow cultivation declarations which have been submitted to the competent authorities by 30 June 1995 or before 20 September 1995 in the case of cultivation declarations made as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EC) No 1066/95, to benefit from the premium.' (ii) The last sentence of paragraph 4 is replaced by the following : 'However, the date shall be postponed until 30 September 1995 for the registration of cultivation declarations made as a result of the allocation of additional quantities pursuant to Article 11 (3) of Regulation (EC) No 1066/95.' (') OJ No L 215, 30. 7 . 1992, p . 70 . (2) OJ No L 73, 1 . 4 . 1995, p. 13 . (3) OJ No L 108, 13 . 5 . 1995, p . 5 . (4) OJ No L 351 , 2. 12. 1992, p . 17. Is) OJ No L 108, 13 . 5. 1995, p. 11 . 14. 9 . 95 EN Official Journal of the European Communities No L 218/7 3 . In Annex II , point (m) is replaced by the following : '(m) Leaf with moisture content exceeding by more than four points the moisture content fixed in Annex III .' For the 1995 harvest, Member States are hereby authorized to extend the deadline referred to in the first subparagraph until 8 September.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1995 harvest. Article 2 The last subparagraph of Article 1 1 (3) of Regulation (EC) No 1066/95 is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1995 . For the Commission Franz FISCHLER Member of the Commission